DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/970,410 filed on 08/17/2020.
Claims 3-6 and 8 have been amended and are hereby entered.
Claims 1-8 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 17, 2020 and April 20, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a gravity center movement apparatus” in claims 1 and 7-8,

“A gravity center movement apparatus 50 (loaded body) that moves the gravity center position of the overall drone 12 during flight is attached to the main body 30 of the drone 12. In the present embodiment, the gravity center movement apparatus 50 is a robot arm fixed to the top surface of the main body 30, and is configured such that the gravity center position of the overall drone 12 (referred to below as the total gravity center position) is moved based on the operation of the robot arm. The installation position of the gravity center movement apparatus 50 is not particularly limited, and the gravity center movement apparatus 50 may be attached to the bottom surface of the main body 30, for example. Specifically, the gravity center movement 

“Furthermore, the gravity center movement apparatus 50 is not limited to being a robot arm and can adopt various configurations, and may have a configuration including a rail and a slider that moves along the rail, for example.” (Description of Embodiment: Page 14)
 
“an inspecting section” in claims 1-5 and 7-8,

“The inspecting section may be a computer that is formed separately from the flying body and connected in a manner enabling information communication with the flying body, and the inspecting section may transmit a flight command and/or a gravity center movement command to the flying body, and receives the information concerning the flight status when the flying body operates based on the flight command and/or the gravity center movement command.” (Summary of Invention: Page 3)

“The inspection apparatus 14 includes a control body section 80 that is a computer, a display input section 82 (a keyboard or mouse and a display, touch panel, or the like) to be viewed and manipulated by an inspector (user), and a transmitting and receiving module 84 that forms a wireless communication line with the drone 12.” (Description of Embodiment: Page 19)



“a judging section” in claim 5.

“The inspecting section preferably includes a judging section configured to judge whether a prescribed value included in the information concerning the flight status is within a predetermined tolerable range, based on the acquired information concerning the flight status.” (Summary of Invention: Pages 3-4)

“Furthermore, the inspection apparatus 14 may have a configuration in which the flight status judging section 90 is not included and the flight status accompanying the gravity center movement is simply measured (acquired and stored).” (Description of Embodiment: Page 32)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A proper preamble has not been set forth for the claims. Therefore, the examiner is assuming the limitations to be inclusive and thus equivalent to using the transitional phrase “comprising”. The examiner requests the applicant to consult MPEP 2111.03 for further assistance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claims 1 and 8 are directed towards a flight status inspection system (machine) and a non-transitory computer-readable recording medium (machine), respectively. Dependent claims 2-6 are also directed towards a flight status inspection system (machine). Claim 7 is directed towards a flight status inspection method (process).   
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes. Taking into account claim 1 as one example, the claim recites acquire…information concerning the flight status. The limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, the claim encompasses a pilot looking at a flight status on a computer screen when the flight content is changed. Thus, the claim recites a mental process. 
On the other hand, the claim recites additional elements of store information concerning the flight status. 

A similar analysis may be conducted on independent claims 7-8.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
	No. Considering claims 1 and 7, the claims recite two additional elements – a flight status inspection system and a flying body. Both elements are recited at a high-level of generality (i.e., as a means to acquire data) such that they amount to no more than mere instructions to apply the exception using a generic flight status inspection system and flying body. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Considering claim 8, the claim recites two additional elements – a program and a flying body. Both elements are recited at a high-level of generality (i.e., as a means to acquire data) such that they amount to no more than mere instructions to apply the exception using a generic program and flying body. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	This type of abstract idea recited in claims 1-8 is a mental process.
Step Two B: Does the Claim Provide an Inventive Concept
No. Regarding claims 1 and 7, the claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of 
Regarding claim 8, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a program and a flying body as a means to acquire data amounts to no more than mere instructions to apply the exception using a generic program and flying body. Mere instructions to apply an exception using a program and a flying body cannot provide an inventive concept.
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations on acquiring data and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea.   
Claims 2-6 are merely field of use limitations which simply further limit the abstract idea set forth in claim 1. These claims do not contain further limitations that make them subject matter eligible.
For example, dependent claim 2 merely recites the well understood, routine and conventional computing functions of data transmission and gathering. These claims do not contain further limitations that make them subject matter eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Canoy (U.S. Pub. No. 2016/0246304 A1) in view of Matsuzaka (JP 2006082775 A).

Regarding Claim 1:
Canoy
A flight status inspection system that inspects a flight status of a flying body capable of flying through air, wherein the flying body includes, (“Various embodiments provide methods, devices, systems, and non-transitory process-readable storage media for improving the operation of autonomous aircraft by executing brief near-flight testing maneuvers to evaluate factors related to airworthiness and stability.” (Canoy: Summary – 4th paragraph))
a gravity center movement apparatus configured to move a gravity center position of the overall flying body,, (“the autonomous aircraft may control an actuator to shift the location of a payload on the aircraft frame and/or move ballast or counter weight via a rail on the autonomous aircraft chassis in response to determining that the CG of the autonomous aircraft is out of position.” (Canoy: Detailed Description – 29th paragraph) Examiner Note: The examiner is interpreting the payload to be the gravity center movement apparatus based on its ability to move the gravity center position of the autonomous aircraft.)
and the flight status inspection system comprises, (“methods, devices, systems, and non-transitory process-readable storage media for improving the operation of autonomous aircraft by executing brief near-flight testing maneuvers to evaluate factors related to airworthiness and stability.” (Canoy: Summary – 4th paragraph))
when movement of the gravity center position is implemented during flight of the flying body, or when flight content is changed during gravity center movement of the flying body., (“Based on the mid-air testing, the autonomous aircraft may perform various actions to adjust CG if needed, such as by shifting internal counter-balances by controlling associated motors and/or changing values used by flight control algorithms to 
Canoy does not teach but Matsuzaka teaches:
an inspecting section configured to acquire and store information concerning the flight status, (“flight state inspection means for inspecting the flight state of the unmanned air vehicle (10) based on the flight state information collected by the information collection system (30) of the unmanned air vehicle (10)” (Matsuzaka: Description – 7th paragraph, FIG. 1, 4))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Canoy with these above aforementioned teachings from Matsuzaka in order to create a safe and effective flight status inspection system, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Canoy’s near-flight testing maneuvers for autonomous aircraft with Matsuzaka’s unmanned flying object controlling system and method as “unmanned helicopters fly in the air, so if they are unable to fly stably due to some trouble, they are likely to collide with the ground or obstacles and be damaged or wrecked by the impact of the collision.” (Matsuzaka: Description – 4th paragraph) Combining Canoy and Matsuzaka
Regarding Claim 2:
Canoy in view of Matsuzaka, as shown in the rejection above, discloses the limitations of claim 1. Canoy further teaches:
[…] and/or a gravity center movement command to the flying body, […], (“the autonomous aircraft may control an actuator to shift the location of a payload on the aircraft frame and/or move ballast or counter weight via a rail on the autonomous aircraft chassis in response to determining that the CG of the autonomous aircraft is out of position.” (Canoy: Detailed Description – 29th paragraph) Examiner Note: The examiner is interpreting the payload to be the gravity center movement apparatus based on its ability to move the gravity center position of the autonomous aircraft.)
[…] and receives the information concerning the flight status […], (“obtaining data indicating performance information while executing the near-flight testing maneuver” (Canoy: Summary – 4th paragraph))
[…] and/or the gravity center movement command., (“the autonomous aircraft may control an actuator to shift the location of a payload on the aircraft frame and/or move ballast or counter weight via a rail on the autonomous aircraft chassis in response to determining that the CG of the autonomous aircraft is out of position.” (Canoy: Detailed Description – 29th paragraph) Examiner Note: The examiner is interpreting the payload to be the gravity center movement apparatus based on its ability to move the gravity center position of the autonomous aircraft.)
Canoy does not teach but Matsuzaka teaches:
The flight status inspection system according to claim 1, wherein the inspecting section is a computer that is formed separately from the flying body and connected in a manner enabling information communication with the flying body, and the inspecting section, (“the control center 50 includes a host computer 53, an operation panel 65 connected to the host computer 53, an information monitor 54 connected to the host computer 53, as a flight control / information collection system 60, A navigation system 63 (which constitutes a destination setting means, an obstacle setting means, and a route determination means) connected to the host computer 53 and the information monitor 54, and the radio control helicopter 10 via the communication antenna 51 (see FIG. 1) A data transmitter / receiver 61 that transmits and receives various types of information, a modem 62 connected between the data transmitter / receiver 61 and the host computer 53, an image receiver 64, a safety monitoring monitor 55, an image receiver 64, and Connected between the collected video monitor 56 connected to the host computer 53 and the host computer 53. And a storage device 81.” (Matsuzaka: Description – 57th paragraph, FIG. 1-5))
[…] transmits a flight command […], (“and flight control of the radio controlled helicopter 10 according to control information transmitted from the control center 50 via the data transceiver 22 and the modem 23. Is for doing. Further, the servo control unit 25 is configured so that each part of the main body of the radio control helicopter 10 is based on a control signal from the control center 50 or a control signal from the computer 21 via the data transmitter / receiver 22 and the modem 23” (Matsuzaka: Description – 34th-35th paragraphs, FIG. 1, 3))
[…] when the flying body operates based on the flight command […], (“and flight control of the radio controlled helicopter 10 according to control information transmitted from the control center 50 via the data transceiver 22 and the modem 23. Is for doing. 
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Canoy with these above aforementioned teachings from Matsuzaka in order to create a safe and effective flight status inspection system, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Canoy’s near-flight testing maneuvers for autonomous aircraft with Matsuzaka’s unmanned flying object controlling system and method as “unmanned helicopters fly in the air, so if they are unable to fly stably due to some trouble, they are likely to collide with the ground or obstacles and be damaged or wrecked by the impact of the collision.” (Matsuzaka: Description – 4th paragraph) Combining Canoy and Matsuzaka would create “an unmanned aircraft capable of detecting in advance the occurrence of a defect that may affect the stable flight of an unmanned aircraft” (Matsuzaka: Description – 6th paragraph), therefore “preventing a situation in which stable flight becomes impossible.” (Matsuzaka: Description – 6th paragraph)
Regarding Claim 3:
Canoy in view of Matsuzaka, as shown in the rejection above, discloses the limitations of claim 1. Canoy further teaches:
[…] acquires the information concerning the flight status […],
[…] before the gravity center position is moved during flight of the flying body or before the flight content is changed during the gravity center movement of the flying body., (“Based on the mid-air testing, the autonomous aircraft may perform various actions to adjust CG if needed, such as by shifting internal counter-balances by controlling associated motors and/or changing values used by flight control algorithms to accommodate for CG changes (e.g., provide greater power to a particular engine, etc. In some embodiments, other tests may be performed by the autonomous aircraft in flight in order to verify other systems, such as control surfaces, motors, aerodynamics, etc.” (Canoy: Detailed Description – 32nd paragraph))
Canoy does not teach but Matsuzaka teaches:
The flight status inspection system according to claim 1, wherein the inspecting section, (“flight state inspection means for inspecting the flight state of the unmanned air vehicle” (Matsuzaka: Description – 7th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Canoy with these above aforementioned teachings from Matsuzaka in order to create a safe and effective flight status inspection system, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Canoy’s near-flight testing maneuvers for autonomous aircraft with Matsuzaka’s unmanned flying object controlling system and method as “unmanned helicopters fly in the air, so if they are unable to fly stably due to some trouble, they are likely to collide with the ground or obstacles and be damaged or wrecked by the impact of the collision.” (Matsuzaka: Description – 4th paragraph) Combining Canoy and Matsuzaka would create “an unmanned aircraft capable of detecting in advance the occurrence of a defect that may affect the 
Regarding Claim 4:
Canoy in view of Matsuzaka, as shown in the rejection above, discloses the limitations of claim 1. Canoy further teaches:
[…] acquires the information concerning the flight status […], (“obtaining data indicating performance information while executing the near-flight testing maneuver” (Canoy: Summary – 4th paragraph))
[…] during and/or after implementation of the movement of the gravity center position during flight of the flying body, or during and/or after changing of the flight content during the gravity center movement of the flying body., (“Based on the mid-air testing, the autonomous aircraft may perform various actions to adjust CG if needed, such as by shifting internal counter-balances by controlling associated motors and/or changing values used by flight control algorithms to accommodate for CG changes (e.g., provide greater power to a particular engine, etc. In some embodiments, other tests may be performed by the autonomous aircraft in flight in order to verify other systems, such as control surfaces, motors, aerodynamics, etc.” (Canoy: Detailed Description – 32nd paragraph))
Canoy does not teach but Matsuzaka teaches:
The flight status inspection system according to claim 1, wherein the inspecting section, (“flight state inspection means for inspecting the flight state of the unmanned air vehicle” (Matsuzaka: Description – 7th paragraph))
Canoy with these above aforementioned teachings from Matsuzaka in order to create a safe and effective flight status inspection system, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Canoy’s near-flight testing maneuvers for autonomous aircraft with Matsuzaka’s unmanned flying object controlling system and method as “unmanned helicopters fly in the air, so if they are unable to fly stably due to some trouble, they are likely to collide with the ground or obstacles and be damaged or wrecked by the impact of the collision.” (Matsuzaka: Description – 4th paragraph) Combining Canoy and Matsuzaka would create “an unmanned aircraft capable of detecting in advance the occurrence of a defect that may affect the stable flight of an unmanned aircraft” (Matsuzaka: Description – 6th paragraph), therefore “preventing a situation in which stable flight becomes impossible.” (Matsuzaka: Description – 6th paragraph)
Regarding Claim 5:
Canoy in view of Matsuzaka, as shown in the rejection above, discloses the limitations of claim 1. Canoy does not teach but Matsuzaka teaches:
The flight status inspection system according to claim 1, wherein the inspecting section, (“flight state inspection means for inspecting the flight state of the unmanned air vehicle” (Matsuzaka: Description – 7th paragraph))
[…] includes a judging section configured to judge whether a prescribed value included in the information concerning the flight status is within a predetermined tolerable range, based on the acquired information concerning the flight status., (“The flight state information collected by the information collection system (30) by the Examiner Note: The examiner is interpreting the judging section to be the warning generation means in this case based on its ability to determine if a predetermined safety standard is satisfied (interpreted as the predetermined tolerable range in this case).)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Canoy with these above aforementioned teachings from Matsuzaka in order to create a safe and effective flight status inspection system, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Canoy’s near-flight testing maneuvers for autonomous aircraft with Matsuzaka’s unmanned flying object controlling system and method as “unmanned helicopters fly in the air, so if they are unable to fly stably due to some trouble, they are likely to collide with the ground or obstacles and be damaged or wrecked by the impact of the collision.” (Matsuzaka: Description – 4th paragraph) Combining Canoy and Matsuzaka would create “an unmanned aircraft capable of detecting in advance the occurrence of a defect that may affect the stable flight of an unmanned aircraft” (Matsuzaka: Description – 6th paragraph), therefore “preventing a situation in which stable flight becomes impossible.” (Matsuzaka: Description – 6th paragraph)
Regarding Claim 6:
Canoy in view of Matsuzaka, as shown in the rejection above, discloses the limitations of claim 1. Canoy does not teach but Matsuzaka teaches:
The flight status inspection system according to claim 1, wherein the information concerning the flight status includes at least one of a posture, a position, an acceleration, and a velocity of the flying body during flight., (“The information collecting system (30) includes state information collecting means (21 and 40) for collecting flight state information, and the state information collecting means (40) is the engine speed of the unmanned air vehicle (10). The engine speed sensor (41) for detecting the remaining amount of fuel in the unmanned air vehicle (10) as the flight state information, and the unmanned air vehicle (10). ), A supply voltage sensor (43) for detecting the supply voltage from the power supply device mounted on the flight state information, a position sensor (44) for detecting the position of the unmanned air vehicle (10) as the flight state information, An altitude sensor (44) that detects the altitude of the unmanned air vehicle (10) as the flight state information, and a speed sensor (4) that detects the speed of the unmanned air vehicle (10) as the flight state information. ),” (Matsuzaka: Description – 8th paragraph, FIG. 1-4))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Canoy with these above aforementioned teachings from Matsuzaka in order to create a safe and effective flight status inspection system, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Canoy’s near-flight testing maneuvers for autonomous aircraft with Matsuzaka’s unmanned flying object controlling system and method as “unmanned helicopters fly in the air, so if they are unable to fly stably due to some trouble, they are likely to Canoy and Matsuzaka would create “an unmanned aircraft capable of detecting in advance the occurrence of a defect that may affect the stable flight of an unmanned aircraft” (Matsuzaka: Description – 6th paragraph), therefore “preventing a situation in which stable flight becomes impossible.” (Matsuzaka: Description – 6th paragraph)
Regarding Claim 7:
Canoy teaches:
A flight status inspection method for inspecting a flight status of a flying body capable of flying through air, wherein the flying body includes, (“Various embodiments provide methods, devices, systems, and non-transitory process-readable storage media for improving the operation of autonomous aircraft by executing brief near-flight testing maneuvers to evaluate factors related to airworthiness and stability.” (Canoy: Summary – 4th paragraph))
a gravity center movement apparatus configured to move a gravity center position of the overall flying body,, (“the autonomous aircraft may control an actuator to shift the location of a payload on the aircraft frame and/or move ballast or counter weight via a rail on the autonomous aircraft chassis in response to determining that the CG of the autonomous aircraft is out of position.” (Canoy: Detailed Description – 29th paragraph) Examiner Note: The examiner is interpreting the payload to be the gravity center movement apparatus based on its ability to move the gravity center position of the autonomous aircraft.
and the flight status inspection method comprises, (“methods, devices, systems, and non-transitory process-readable storage media for improving the operation of autonomous aircraft by executing brief near-flight testing maneuvers to evaluate factors related to airworthiness and stability.” (Canoy: Summary – 4th paragraph))
when movement of the gravity center position is implemented during flight of the flying body, or information concerning the flight status when flight content is changed during gravity center movement of the flying body., (“Based on the mid-air testing, the autonomous aircraft may perform various actions to adjust CG if needed, such as by shifting internal counter-balances by controlling associated motors and/or changing values used by flight control algorithms to accommodate for CG changes (e.g., provide greater power to a particular engine, etc. In some embodiments, other tests may be performed by the autonomous aircraft in flight in order to verify other systems, such as control surfaces, motors, aerodynamics, etc.” (Canoy: Detailed Description – 32nd paragraph) Canoy further describes receiving information concerning the flight status and states “obtaining data indicating performance information while executing the near-flight testing maneuver” (Canoy: Summary – 4th paragraph))
Canoy does not teach but Matsuzaka teaches:
acquiring and storing, with an inspecting section, information concerning the flight status, (“flight state inspection means for inspecting the flight state of the unmanned air vehicle (10) based on the flight state information collected by the information collection system (30) of the unmanned air vehicle (10)” (Matsuzaka: Description – 7th paragraph, FIG. 1, 4))
Canoy with these above aforementioned teachings from Matsuzaka in order to create a safe and effective flight status inspection system, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Canoy’s near-flight testing maneuvers for autonomous aircraft with Matsuzaka’s unmanned flying object controlling system and method as “unmanned helicopters fly in the air, so if they are unable to fly stably due to some trouble, they are likely to collide with the ground or obstacles and be damaged or wrecked by the impact of the collision.” (Matsuzaka: Description – 4th paragraph) Combining Canoy and Matsuzaka would create “an unmanned aircraft capable of detecting in advance the occurrence of a defect that may affect the stable flight of an unmanned aircraft” (Matsuzaka: Description – 6th paragraph), therefore “preventing a situation in which stable flight becomes impossible.” (Matsuzaka: Description – 6th paragraph)
Regarding Claim 8:
Canoy teaches:
A non-transitory computer-readable recording medium storing a program for an inspection apparatus that inspects a flight status of a flying body capable of flying through air, wherein the flying body includes, (“Further embodiments include drone having a processor configured with processor-executable instructions for performing operations of the methods described above. Further embodiments include a non-transitory processor-readable medium on which is stored processor-executable instructions configured to cause a drone processor to perform operations of the methods described above. Further embodiments include a communication system including a processor 
a gravity center movement apparatus configured to move a gravity center position of the overall flying body,, (“the autonomous aircraft may control an actuator to shift the location of a payload on the aircraft frame and/or move ballast or counter weight via a rail on the autonomous aircraft chassis in response to determining that the CG of the autonomous aircraft is out of position.” (Canoy: Detailed Description – 29th paragraph) Examiner Note: The examiner is interpreting the payload to be the gravity center movement apparatus based on its ability to move the gravity center position of the autonomous aircraft.)
and the program causes, (“a computer program” (Canoy: Detailed Description – 87th paragraph))
when movement of the gravity center position is implemented during flight of the flying body, or information concerning the flight status when flight content is changed during gravity center movement of the flying body., (“Based on the mid-air testing, the autonomous aircraft may perform various actions to adjust CG if needed, such as by shifting internal counter-balances by controlling associated motors and/or changing values used by flight control algorithms to accommodate for CG changes (e.g., provide greater power to a particular engine, etc. In some embodiments, other tests may be performed by the autonomous aircraft in flight in order to verify other systems, such as control surfaces, motors, aerodynamics, etc.” (Canoy: Detailed Description – 32nd paragraph) Canoy further describes receiving information concerning the flight status 
Canoy does not teach but Matsuzaka teaches:
the inspection apparatus to function as an inspecting section configured to acquire and store information concerning the flight status, (“flight state inspection means for inspecting the flight state of the unmanned air vehicle (10) based on the flight state information collected by the information collection system (30) of the unmanned air vehicle (10)” (Matsuzaka: Description – 7th paragraph, FIG. 1, 4))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Canoy with these above aforementioned teachings from Matsuzaka in order to create a safe and effective flight status inspection system, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Canoy’s near-flight testing maneuvers for autonomous aircraft with Matsuzaka’s unmanned flying object controlling system and method as “unmanned helicopters fly in the air, so if they are unable to fly stably due to some trouble, they are likely to collide with the ground or obstacles and be damaged or wrecked by the impact of the collision.” (Matsuzaka: Description – 4th paragraph) Combining Canoy and Matsuzaka would create “an unmanned aircraft capable of detecting in advance the occurrence of a defect that may affect the stable flight of an unmanned aircraft” (Matsuzaka: Description – 6th paragraph), therefore “preventing a situation in which stable flight becomes impossible.” (Matsuzaka: Description – 6th paragraph)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667